ACCEPTED
                                                                                         06-14-00102-CV
                                                                               SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                     3/3/2015 6:08:08 PM
                                                                                         DEBBIE AUTREY
                                                                                                  CLERK

reversible error. Appellant asks that the trial court be ordered to render him a new

trial and remedy these errors.                                      RECEIVED IN
                                                               6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                             Respectfully submitted,
                                                               3/3/2015 6:08:08 PM
                                                                   DEBBIE AUTREY
                                             /s/ Darrell J. O’Neal Clerk
                                             Darrell J. O’Neal
                                             Law Office of Darrell J. O’Neal
                                             TN State Bar No 20927
                                             2129 Winchester Road
                                             Memphis, TN 38116
                                             (901) 345-8009 office
                                             (901) 345-8014 fax
                                             domemphislaw@aol.com

                                             /s/Melvin Houston
                                             Melvin Houston
                                             Melvin Houston & Associates
                                             TX State Bar No. 00793987
                                             1776 Yorktown, Suite 350
                                             Houston, TX 77056
                                             Tel: (713) 212-0600
                                             Fax: (713) 212-0290
                                             mhouston@gotellmel.com

                                             COUNSEL FOR APPELLANT


                              CERTIFICATE OF SERVICE

I hereby certify that I served a true and correct copy of the above and foregoing

Appellant’s Brief via this court’s electronic filing system pursuant to T.R.AP. Rule

9 upon the following on February 25, 2015:

Andrew K. York
Gray Reed & McGraw
1601 Elm Street, Suite 4600


                                        31
Dallas, TX 75201
(201) 654-4135
(214) 953-1332 fax
dyork@grayreed.com
Counsel for Lucien Tujague, Jr.and
Dominion Gas Holdings LP

Bryan Stevens
Hallet & Perrin PC
1445 Ross Avenue, Ste 2400
Dallas, TX 75202
BStevens@hallettperrin.com
Counsel for Shuk Holdings LLC and
IDT Energy Inc

Mark J. Johansen
Rafeal C. Rodriguez
Gruber Hurst Johansen Hail Shank LLP
1445 Ross Avenue, Ste 2500
Dallas, TX 75202
mjohansen@ghjhlaw.com
rrodriquez@ghjhlaw.com
Counsel for Alex Rodriguez

                                               Respectfully submitted,

                                               /s/Melvin Houston

                       CERTIFICATE OF COMPLIANCE

Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that this

brief contains 4994 words (excluding the caption, table of contents, table of

authorities, signature, proof of service, certification, and certificate of compliance).

This is a computer-generated document created in Microsoft Word, using 14-point

typeface for all text, except for footnotes which are in 12-point typeface. In making



                                          32
this certificate of compliance, I am relying on the word count provided by the

software used to prepare the document.

                                              Respectfully submitted,

                                              /s/Melvin Houston




                                         33